DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michalscheck (US PGPub 2016/0284073).

Regarding claim 1, Michalscheck teaches a system for monitoring a plurality of machines of a facility (Michalscheck, see abstract, a system may include a multi-purpose sensor coupled to a machine operating in an industrial environment and control/monitoring system), the system comprising:
a plurality of networked electronic devices configured to communicate with one another via at least one network (Michalscheck, see figure 2 and paragraph 0023, the industrial automation system may include a communication architecture that , at least one first networked electronic device of the plurality of networked electronic devices being connected to a respective machine of the plurality of machines (Michalscheck, see paragraph 0037, the industrial automation equipment 16 and/or the control/monitoring device 14 may include a computing device and/or a communication component that enables the industrial equipment 16 to communicate data between each other and other devices) and configured to receive machine data from the respective machine and transmit the machine data on the at least one network (Michalscheck, see paragraph 0035, sensors 18 and actuators 20 may monitor various properties of the industrial automation equipment 16 and may be involved to adjust operations of the industrial automation equipment 16, respectively); and
at least one computing device having a display screen, the at least one computing device being configured to receive the machine data from the at least one first networked electronic device and display a graphical user interface on the display screen, the graphic user interface including a graphical depiction of the machine data (Michalscheck, see paragraph 0055, The display 42 may depict visualizations associated with software or executable code being processed by the processor 36. the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various 

Regarding claim 2, Michalscheck teaches wherein at least one first networked electronic device includes a hardware interface configured to receive the machine data from at least one of a controller of the respective machine, an actuator of the respective machine, and a sensor of the respective machine (Michalscheck, see paragraph 0037, The communication component may include a network interface that may enable the industrial automation equipment 16 to communicate via various protocols such as EtherNet/IP®, ControlNet®, DeviceNet®, or any other industrial communication network protocol).

Regarding claim 3, Michalscheck teaches wherein the machine data includes inputs and outputs of a programmable logic controller of the respective machine (Michalscheck, see paragraph 0032, the control and monitoring system 10 may also include controllers, input/output (I/O) modules, motor control centers, operator interfaces, contactors, starters, drives, relays, network switches (e.g., Ethernet switches, modular-managed, fixed-managed, service-router, industrial, unmanaged, etc.), and the like).

Regarding claim 4, Michalscheck teaches wherein the graphical user interface includes a graphical representation of the plurality of machines (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) 

Regarding claim 5, Michalscheck teaches wherein the graphical user interface includes a plurality of virtual indicators, each virtual indicator in the plurality of virtual indicators being associated with a respective machine of the plurality of machines, each virtual indicator in the plurality of virtual indicators representing machine data received from the respective machine (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 6, Michalscheck teaches wherein each virtual indicator in the plurality of virtual indicators represents an operating status of the respective machine (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 7, Michalscheck teaches wherein the graphical user interface includes at least one performance metric of the facility, the at least one computing device being configured to determine the at least one performance metric based on the machine data (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 8, Michalscheck teaches wherein the at least one performance metric of the facility includes of a productivity of the facility (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 9, Michalscheck teaches wherein the graphical user interface includes a bar graph representing a progress of a first task that is performed by the plurality of machines (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, 

Regarding claim 10, Michalscheck teaches wherein the bar graph has a plurality of bars, each bar in the plurality of bars indicating a progress of a respective step in a plurality of steps that make up the first task that is performed by the plurality of machines (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 11, Michalscheck teaches wherein the at least one network includes a wired network and a wireless network and at least some of the plurality of networked computing devices include communication hardware configured to communicate via both of the wired network and the wireless network (Michalscheck, see paragraph 0037, the communication component may enable the industrial automation equipment 16 to communicate via various wired or wireless communication protocols, such as Wi-Fi, mobile telecommunications technology (e.g., 2G, 3G, 4G, LTE), Bluetooth®, near-field communications technology, and the like).

Regarding claim 12, Michalscheck teaches wherein the wireless network comprises a UHF radio network (Michalscheck, see paragraph 0026, he multi-purpose 

Regarding claim 13, Michalscheck teaches wherein the wireless network comprises a mesh network (Michalscheck, see paragraph 0026, he multi-purpose sensing device may include a wireless communication component (e.g., antenna) that enables wirelessly transmitting and receiving data. As a result, the multi-purpose sensing device may reduce wiring complexity by using wireless communication).

Regarding claim 14, Michalscheck teaches wherein the wired network comprises a TCP/IP network (Michalscheck, see paragraph 0026, he multi-purpose sensing device may include a wireless communication component (e.g., antenna) that enables wirelessly transmitting and receiving data. As a result, the multi-purpose sensing device may reduce wiring complexity by using wireless communication).

Regarding claim 15, Michalscheck teaches wherein the wired network is implemented on power lines of the facility (Michalscheck, see paragraph 0034, the industrial automation equipment 16 may include electrical equipment, hydraulic equipment, compressed air equipment, steam equipment, mechanical tools, protective equipment, refrigeration equipment, power lines, hydraulic lines, steam lines, and the like).



Regarding claim 17, Michalscheck teaches wherein the video camera is configured to capture a video clip in response to a predetermined triggering event being detected (Michalscheck, see paragraph 0054, The image sensor 40 may include any image acquisition circuitry such as a digital camera capable of acquiring digital images, digital videos, or the like).

Regarding claim 18, Michalscheck teaches wherein at least one computing device is configured to generate and transmit an electronic mail message in response to a predetermined triggering event being detected, the electronic mail message including the captured video clip (Michalscheck, see paragraph 0071, The preventative action may include sending a command (e.g., power off command) to the control/monitoring device 14 and/or the industrial automation equipment 16, sending an alert to the computing device 26, sending an alert to external systems (e.g., cloud-based computing system 28), triggering an alarm in the facility, and so forth).



Regarding claim 20, Michalscheck teaches wherein at least one fourth networked electronic device of the plurality of networked electronic devices comprises at least one output device and is configured to operate the least one output device to indicate an operating status of at least one machine in the plurality of machines based on the machine data (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457